Citation Nr: 0723222	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  03-31 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for status post lumbar surgery for a herniated disc and 
spondylolisthesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June to August of 1995 
and from September 1995 to December 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, in which the RO granted service 
connection for the veteran's lumbar spine disorder and 
assigned a 20 percent evaluation as of January 2003. 

In November 2004, the Board remanded this case back to the RO 
for additional development.  Subsequently, in a February 2005 
rating decision, the RO increased the evaluation to 40 
percent and effectuated this evaluation as of January 2003.  
As this evaluation represents less than the maximum available 
under applicable diagnostic criteria, the veteran's claim for 
an increased evaluation remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

The Board subsequently denied the veteran's claim for an 
initial evaluation in excess of 40 percent in a February 2006 
decision.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court), and, in 
March 2007, the veteran's representative and the VA General 
Counsel, on behalf of the Secretary of VA, filed a Joint 
Motion for Remand.  This motion was granted in a March 2007 
Court order, and the case is again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

In the March 2007 Joint Motion for Remand, the veteran's 
representative and the VA General Counsel set forth several 
bases for a readjudication of the veteran's claim by the 
Board on remand.

First, the veteran's representative and the VA General 
Counsel cited to the need for additional discussion of 
whether a higher evaluation for the period from September 23, 
2002 to September 25, 2003 would result from either the total 
duration of incapacitating episodes over the past twelve 
months, or by combining (under 38 C.F.R. § 4.25) separate 
evaluations of chronic orthopedic and neurological 
manifestations associated with intervertebral disc syndrome, 
along with evaluations for all other disabilities.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) (now 
Diagnostic Code 5243).

Second, the veteran's representative and the VA General 
Counsel noted the veteran's testimony that he had been 
instructed by a physician to take "time off from work" and 
"lay around and not do anything."  As such, the parties 
stressed the need for an explanation of both why this 
statement did not qualify as bed rest and the total duration 
of this "incapacitating episode," as contemplated by the 
criteria for rating intervertebral disc syndrome.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006) (incorporating 
the provisions contained in the 2002 revisions to Diagnostic 
Code 5293).

Third, the veteran's representative and the VA General 
Counsel emphasized the need for a determination of whether 
separate disability ratings were warranted for neurological 
involvement.  The parties cited to evidence of neurological 
symptoms of the lower extremities from the veteran's recent 
examination reports.  Id.; see also 38 C.F.R. § 4.124a, 
Diagnostic Codes 8520 and 8521 (2006).

Finally, the veteran's representative and the VA General 
Counsel cited to the need for adequate reasons and bases with 
regard to the applicability of 38 C.F.R. § 3.321(b)(1) 
(2006), concerning the assignment of extra-schedular ratings.  
In this regard, the parties noted that remand was required 
"to clarify with the [February 2005 VA] examiner" to what 
degree the veteran's lumbar spine disorder interfered with 
employment, along with consideration of 38 C.F.R. 
§ 3.321(b)(1).

Given these considerations, particularly with regard to 
neurological involvement and the applicability of 38 C.F.R. 
§ 3.321(b)(1), the Board finds that an additional VA spine 
examination is "necessary" under 38 U.S.C.A. § 5103A(d) 
(West 2002).  

In this regard, the Board notes that the evidence concerning 
neurological symptomatology is cursory in this case.  The 
February 2003 VA examination revealed that straight leg 
raising caused low back pain at 45 degrees on the left, and 
deep tendon reflexes were 1/4 and symmetric.  Similarly, the 
February 2005 VA examination report indicates radiation down 
the lower back to the feet, with diminished sensation on the 
left L5 dermatome and moderate spasm of the musculature 
bilaterally.  These findings are not sufficiently detailed 
for the Board to ascertain at the present time whether 
separate compensable evaluations for neurological disability 
of the extremities are warranted and, if so, what the 
appropriate compensable ratings (e.g., 10 percent or higher) 
are.  A further VA examination is thus needed to clarify this 
matter.

Moreover, the veteran's representative and the VA General 
Counsel specifically directed the Board to "clarify with the 
. . . examiner" the degree to which the lumbar spine 
disorder interferes with employment.  Such action cannot be 
accomplished without further evidentiary development, 
particularly as the February 2005 VA examination report 
indicates only that the veteran's "conditions and 
limitations interfere with the patient's employability."

For all of the above reasons, this case is REMANDED to the RO 
for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claim.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claim, notify him of the 
type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

The veteran should also be notified that 
in cases where service connection has 
been granted, as here, both a disability 
evaluation and an effective date for that 
evaluation will be granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  If the veteran reports additional 
lumbar spine treatment or other medical 
evidence, and after securing any 
necessary release forms (with full 
address information), all relevant 
records of medical treatment which are 
not currently associated with the claims 
file should be requested.  All records 
obtained pursuant to this request must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  Then, the veteran should be afforded 
a VA spine examination, with an 
appropriate examiner, to determine the 
symptoms and severity of his lumbar spine 
disorder.  If possible, efforts should be 
made to have the examination conducted by 
the examiner who conducted the February 
2005 VA examination, as suggested in the 
Joint Motion for Remand.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner, specifically to include 
range of motion testing, should be 
performed.  The examiner is further 
requested to comment on the presence and 
extent of such symptoms as painful 
motion, functional loss due to pain, 
excess fatigability, weakness, and 
additional disability during flare-ups.  

The examiner should also describe the 
frequency and duration of any 
incapacitating episodes of intervertebral 
disc syndrome in the past year, with 
clarification of the significance of any 
past periods of bed rest.  

If the veteran is found to have chronic 
radiculopathy or other neurological 
disability of one or both lower 
extremities, the examiner should so state 
and should describe the degree of 
severity of such neurological 
symptomatology.  

Finally, the examiner should provide an 
opinion as to the degree to which the 
veteran's lumbar spine disorder 
interferes with his ability to secure and 
follow substantially gainful employment, 
with specific references to any tasks or 
activities precluded by the disorder.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After completion of the above 
development, the veteran's claim of 
entitlement to an initial evaluation in 
excess of 40 percent for status post 
lumbar surgery for a herniated disc and 
spondylolisthesis should be 
readjudicated.  This readjudication 
should encompass the provisions of 
38 C.F.R. § 3.321(b)(1) and full 
consideration of the question of whether 
any separate evaluations are warranted 
for right or left lower extremity 
radiculopathy or other neurological 
disability.
  
If the determination remains less than 
fully favorable to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


